Citation Nr: 1025967	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-03 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss. 

2.   Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased rating for amputation of the 
right index finger, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision, by the St. Louis, 
Missouri, Regional Office (RO), which reopened a claim of service 
connection for hearing loss, but denied the claim on the merits.  
That rating action also denied service connection for tinnitus as 
well as an increased rating for amputation of the right index 
finger.  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the Veteran's claim 
of entitlement to service connection for hearing loss, the Board, 
as a jurisdictional matter, must initially determine whether new 
and material evidence has been submitted regardless of the RO's 
actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDINGS OF FACT

1.  By a rating action in December 1996, the RO denied the 
Veteran's claim of entitlement to service connection for hearing 
loss; a statement of the case was issued in March 1997, but the 
Veteran did not thereafter perfect an appeal.  

2.  The evidence received since December 1996 is either 
cumulative or does not raise a reasonable possibility of 
substantiating the claim of service connection for hearing loss.  

3.  Tinnitus is not related to the Veteran's period of military 
service.  

4.  The Veteran's service-connected amputation of the distal 
joint of the right index finger is not symptomatic beyond the 
expected consequences of his missing part of the finger and 
decreased flexion and strength in the long finger.  


CONCLUSIONS OF LAW

1. The evidence received since the December 1996 rating decision 
that denied service connection for hearing loss is not new and 
material; therefore, this claim cannot be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2009).  

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected amputation of the right index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5153 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In a new and material 
evidence claim, the notice must include the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in July 2007 and November 2007 from the RO to the Veteran, 
which were issued prior to the RO decision in February 2008.  
Those letters informed the Veteran of what evidence was required 
to substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The letters also explained the criteria 
for new and material evidence and set forth the basis of the last 
final denial, as required under Kent.  Accordingly, the 
requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  The Veteran has been 
afforded VA examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded 
the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  They were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran.  No useful purpose would be served 
in remanding the questions addressed herein for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Law and Regulations

When a claimant fails to appeal an RO decision denying his claim 
for benefits, that decision becomes final and can no longer be 
challenged except on the basis of clear and unmistakable error.  
See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as 
provided by law, when a case or issue has been decided and an 
appeal has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual Background

The Veteran entered active duty in August 1953.  His DD Form 214 
indicates that he served as a clerk typist; it is also indicted 
that he trained in anti-aircraft artillery operations and 
intelligence.  At the time of his preinduction examination in 
August 1953, clinical evaluation of the ears was reported as 
normal; auditory acuity was 15/15 (whispered voice) in each ear.  
The service treatment records show that the Veteran suffered a 
traumatic amputation to the right index finger at the distal 
interphalangeal joint in December 1954.  On the occasion of a 
separation examination in June 1955, the ears were reported to be 
normal with auditory acuity of 15/15 (whispered and spoken voice) 
in each ear.  It was noted that the Veteran had amputated 
forefinger of the 1st joint of the right hand.  The service 
treatment records are negative for any complaints, findings or 
diagnosis of hearing loss or tinnitus.  

By a rating action in July 1955, the RO granted service 
connection for resection of distal interphalangeal joint, right 
index finger; a 10 percent disability rating was assigned, 
effective June 5, 1955.  

On the occasion of a VA examination in May 1956, the ears were 
reported to be normal with auditory acuity of 15/15 in each ear.  

A claim for service connection (VA Form 21-4138) was received in 
July 1996, wherein the Veteran sought to establish service 
connection for bilateral hearing loss.  Submitted in support of 
the claim was a VA treatment report, dated in April 1996.  The 
report shows that the Veteran complained of decreased hearing for 
many years.  The Veteran reported noise exposure in service.  He 
denied any tinnitus.  The impression was mild-severe high 
frequency sensorineural hearing loss, bilateral.  

By a rating action in November 1996, the RO denied the claim for 
service connection for bilateral hearing loss; this decision was 
based on a finding that hearing loss was not shown in service or 
within the one-year presumptive period following service.  

Received in November 1996 was a medical statement from Dr. Ronald 
M. Sommer, dated in October 1996, indicating that the Veteran has 
had high frequency hearing loss for years.  He noted that the 
Veteran's previous records had been misplaced.  

In a December 1996 rating decision, the RO determined that the 
evidence failed to show hearing loss during service or within the 
one-year presumptive period after discharge; therefore, service 
connection for bilateral hearing loss remained denied.  A notice 
of disagreement (NOD) with that determination was received in 
January 1997, and a SOC was issued in March 1997; however, no 
substantive appeal was thereafter received from the Veteran.  
Therefore, that determination became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

A claim for an increased rating for the right hand disorder (VA 
Form 21-4138) was received in June 2007.  Submitted in support of 
the claim were VA progress notes dated from January 2004 through 
March 2007.  Among these records is an x-ray report, dated in 
January 2004, indicating that the Veteran sustained an injury to 
the index finger PIP and fifth finger PIP joints one month 
earlier.  The x-ray study revealed mild changes of 
osteoarthritis.  

In a statement in support of claim (VA Form 21-4138), dated in 
October 2007, the Veteran stated that he developed bilateral 
hearing loss and tinnitus as a result of his period of military 
service.  The Veteran indicated that he served as an infantryman; 
he noted that he was exposed to acoustic trauma associated with 
the firing of small arms.  The Veteran reported that he was not 
provided with any type of hearing protection.  

The Veteran was afforded a VA examination in October 2007.  The 
Veteran reported a decrease in strength.  He reported pain, 
limited motion, weakness and stiffness in the right index finger.  
The Veteran indicated that the pain radiates up from his right 
hand to the arm, including his shoulder.  It was noted that he 
had amputation of the distal interphalangeal joint of the right 
index finger.  There was no ankylosis or deformity of the digits 
of the right hand.  He had decreased strength and dexterity.  
Range of motion in the proximal right index finger was 0 degrees 
to 80 degrees; there was no pain with either active or passive 
motion, and there was no pain after repetitive use.  The examiner 
stated that he was unable to test repetitive motion because of 
the extent of the joint disability.  Range of motion in the 
metacarpophalangeal joint of the right index finger was 0 degrees 
to 80 degrees.  There was no pain with either active or passive 
motion, and there was no pain after repetitive use.  The examiner 
stated that he was unable to test repetitive motion because of 
the extent of the joint disability.  Range of motion in the 
proximal interphalangeal joint of the right index finger was 0 
degrees to 0 degrees.  There was no pain with either active or 
passive motion, and there was no pain after repetitive use.  The 
examiner stated that he was unable to test repetitive motion 
because of the extent of the joint disability.  An x-ray study 
revealed amputation distal aspect of the right index finger; a 2 
mm metallic foreign body with the soft tissues of the index 
finger; and mild degenerative and osteoarthritic changes of the 
right hand.  The diagnosis was amputation of the index distal 
interphalangeal joint.  

The Veteran was afforded an audiological evaluation in January 
2008.  At that time, it was noted that the Veteran's DD Form 214 
reported an MOS of clerk typist; however VA Form 2507 gave an MOS 
as anti-aircraft operations and intelligence.  The Veteran 
reported suffering acoustic trauma from the firing of small arms 
and assignment with infantry.  The Veteran reported hearing loss 
and tinnitus.  The Veteran indicated that he first noticed 
hearing loss between 1953 and 1957; he attributed hearing loss to 
exposure to light weapons and heavy armor in military service.  
It was noted that the Veteran had occupational noise exposure 
from self employment for 25 years as construction supervisor and 
7 years as a tour bus driver.  The Veteran indicated that he 
underwent a hearing test when he was first employed as a tour bus 
driver in 1995; he passed the test but he wore hearing aids 
before this.  He stated that he first wore hearing aids 
approximately 15 to 20 years ago.  He underwent an audiological 
evaluation at a VAMC in August 2007, which revealed a moderate to 
profound sensorineural hearing loss in the right above 500 Hz and 
a mild to profound sensorineural hearing loss in the left above 
250 Hz.  The Veteran was subsequently fitted for hearing aids.  
The Veteran reported a history of tinnitus; he stated that he 
first noticed tinnitus while in basic training from firing of the 
57 recoilless rifles.  

The pertinent diagnosis was bilateral sensorineural hearing loss.  
The examiner stated that hearing loss and tinnitus are less 
likely as not caused by or a result of inservice acoustic trauma.  
The examiner explained that the first direct evidence of hearing 
loss came from a VA examination in April 1996 and history for 
tinnitus was negative on that date.  The examiner added that 
there was a significant history of occupational noise exposure.  

On the occasion of a VA examination in June 2009, it was noted 
that the Veteran was right handed.  The Veteran complained of 
decreased strength in the right index and long fingers, decreased 
grip, and numbness and tingling in the right hand.  He stated 
that he has to wear gloves to drive.  The Veteran reported flare-
ups of joint disease affecting the right thumb, index and long 
fingers, described as moderate, occurring about three times a 
week and lasting hours; he stated that they were precipitated by 
overuse, repetitive use and change in cold weather.  The pain was 
alleviated by time, rest, and warm weather.  The Veteran also 
reported additional limitation of motion and functional 
impairment during a flare-up up to 50 percent.  At the 
metacarpophalangeal joint of the right index finger, range of 
motion was 0 to 105 degrees on active and passive.  Pain began 
and ended at 105 degrees.  There was no loss of motion on 
repetitive movements.  Flexion at the PIP was 0 to 100 degrees 
without pain.  There was no loss of motion on repetitive 
movement.  The Veteran was able to oppose the tips of the thumb 
with all the fingers, although it was very difficult.  Opposition 
of the thumb to the DIP resulted in a gap of 5 mm.  There was a 5 
mm gap between the tips of the fingers in the proximal transverse 
crease of the palm.  The Veteran exhibited weakness for pushing, 
pulling and twisting at the right thumb, index and long fingers.  
The loss of the DIP has resulted in decreased flexion and 
strength in the long finger.  X-ray study of the hands revealed 
amputation of the right second finger and degenerative 
arthropathy in the small joints of the hands, bilaterally.  The 
pertinent diagnoses were traumatic amputation, right index 
finger, at the DIP, and bilateral osteoarthritis, hands.  

Of record is an EMG report, dated in June 2009, indicating that 
the Veteran was seen with complaints of increasing pain, 
numbness, tingling and grip weakness involving the right wrist 
and hand.  He also noted some numbness in the third digit, as 
well as occasional pain which radiates up the forearm.  Nerve 
conduction studies were performed on the right median and ulnar 
motor nerves.  Those studies revealed normal distal latencies, 
amplitudes and conduction velocities.  EMG examination of the 
right upper extremity was within normal limits.  

In an addendum to the above examination, also dated in June 2009, 
it was noted that the Veteran had subjective numbness and 
tingling, the etiology of which is unknown.  It was also noted 
that subjective paresthesia is not supported by EMG/NCV studies.  
The examiner stated that it is less likely than not that the 
numbness and tingling is secondary to the amputation of the 
distal interphalangeal joint of the right index finger.  The 
examiner also stated that it was less likely than not that 
degenerative changes in the right hand are secondary to the 
amputation.  

IV.  Analysis--Hearing Loss

Upon review of the evidence pertaining to this claim, the Board 
concludes that new and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for hearing 
loss has not been received.  The December 1996 denial was based 
on a finding that the currently diagnosed hearing loss was not 
shown to have begun in service or within one year from discharge.  

The evidence added to the record subsequent to the last final 
December 1996 rating decision includes records not previously 
before agency decisionmakers.  Thus, such evidence is new, as 
contemplated under 38 C.F.R. § 3.156(a).  Moreover, the recently 
submitted evidence includes an October 2007 VA examination 
addressing the etiology of the hearing loss.  This evidence is 
material to the extent that it relates to an unestablished fact 
necessary to substantiate the claim.  In other words, such 
evidence addressed the causal relationship between the current 
disability and active service, which had been lacking at the time 
of the December 1996 rating decision.  However, the October 2007 
VA examiner clearly expressed the opinion that the current 
hearing loss was not causally related to active service.  Thus, 
although addressing the question of nexus, such evidence does not 
raise a reasonable possibility of substantiating the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that 
evidence that is unfavorable to a claimant is not new and 
material).  Therefore, no reasonable possibility of 
substantiating the claim has been shown and these records will 
not be considered new and material for the purpose of reopening 
this claim.  

With regard to the Veteran's lay statements asserting that he has 
hearing loss as a result of his active duty service, the Board 
finds that these statements are cumulative of evidence previously 
submitted, as the Veteran has previously asserted that he has 
hearing loss as the result of his exposure to noise from 
artillery fire, machine guns and other loud noises associated 
with active duty service.  Therefore, this evidence cannot be 
considered new in that it essentially duplicates evidence that 
has already been considered by the RO in the previous final 
decision.  Thus, the Veteran's statements are not deemed to be 
new and material evidence.  

In sum, the new evidence added to the record since the previous 
final rating decision does not raise a reasonable possibility of 
substantiating the claim.  The Veteran's assertions that hearing 
loss is related to service had previously been voiced and were 
considered by the RO in adjudicating the claim originally; the 
current assertions are therefore cumulative.  Similarly, medical 
evidence disclosing that the Veteran has a current hearing loss 
is not new and material.  In this regard the Board notes that 
evidence tending to confirm a previously established fact is 
cumulative.  The negative nexus opinion does not raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
none of the evidence added to the file since the December 1996 
rating decision is new and material for the purpose of reopening 
the claim of entitlement to service connection for hearing loss 
disability.  

V.  Analysis--Tinnitus

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To 
establish compensation for a disability, there must be: "(1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service"--the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

The Veteran contends that service connection is warranted for 
tinnitus.  He maintains that he developed tinnitus as a result of 
noise exposure during his period of active duty.  

The Board initially notes that the record contains the report of 
VA audiological examination, dated in June 2008, reflecting that 
the Veteran reported recurrent tinnitus, bilaterally.  The Board 
finds this to be competent lay evidence of a current disability.  
Therefore, the Board finds that the first element of a service 
connection claim, that of a current disability, has been met.  

In this regard, to the extent that the Veteran's records indicate 
that he was qualified as an anti-aircraft artillery operations 
and intelligence specialist, the Board concedes that the veteran 
was likely exposed to acoustic trauma in service, as consistent 
with the circumstances of his service.  38 U.S.C.A. § 1154(a).  
However, the Veteran's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of tinnitus.  
Additionally, tinnitus was not complained of or demonstrated on 
the separation examination, dated in June 1955.  

After service, the record does not reflect that the veteran 
complained of tinnitus until he was seen for an Audiological 
consultation in August 2007.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the earliest, 
several decades have elapsed since the Veteran was discharged 
from active service before the first pertinent complaint to a 
medical professional.  

The Board finds that the Veteran's claim fails because there is 
no competent medical evidence of record demonstrating that his 
current tinnitus is related to service, and that his statements 
as to continuity of symptomatology beginning in service are not 
credible, when considered in conjunction with the record as a 
whole.  Further, a VA examiner opined that the veteran's tinnitus 
was "less likely as not" caused by or the result of the Veteran's 
military service.  See Report of January 2008 VA audiological 
examination.  The Board also notes that the VA examiner's opinion 
was based on a review of the claims file and Veteran's pertinent 
medical history.  Moreover, there is no competent clinical 
evidence of record, VA or private, linking the Veteran's current 
tinnitus to service.  As such, the Board finds the opinion of the 
January 2008 VA examiner to be very probative evidence against 
the Veteran's tinnitus claim.  See Prejan v. West, 13 Vet. App. 
444, 448,449 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion).  

In conclusion, although the Veteran asserts that his current 
tinnitus has been present since service, his statements are not 
supported by the record.  Specifically, when asked about tinnitus 
in 1996, which was at a point in time when he was not pursuing a 
claim for monetary benefits for tinnitus, the Veteran 
specifically denied having it.  The Board finds that this report 
by the Veteran is more believable because of the lack of a 
pending claim for benefits.  The 2008 VA examiner apparently 
concluded that the report provided in 1996 was more trustworthy 
than the Veteran's current report of tinnitus starting in 
service.  This makes sense given the motivation to provide a 
favorable history when pursuing a claim for monetary benefits.  
Consequently, given the examiner's conclusion and the lack of 
credibility in the Veteran's statements of continuity since 
service, the Board finds that the preponderance of the evidence 
is against this claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

VI.  Analysis--Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2009) requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  38 
C.F.R. § 4.2 (2009) requires that medical reports be interpreted 
in light of the entire recorded history, and that each disability 
must be considered from the point of view of the veteran's 
working or seeking work. Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

The Veteran's service-connected amputation, distal joint, right 
index finger is currently rated 10 percent disabling under the 
provisions of Diagnostic Code 5153.  Under this regulatory 
provision, a rating of 10 percent is warranted for amputation of 
index finger through middle phalanx or at distal joint.  A 20 
percent rating is warranted for amputation of index finger 
without metacarpal resection, at proximal interphalangeal joint 
or proximal thereto; or for metacarpal resection (more than one-
half the bone lost) for the minor joint.  A maximum rating of 30 
percent is warranted for amputation of index finger with 
metacarpal resection (more than one-have the bone lost) of the 
major joint.  

On VA examination in October 2007, it was noted that the Veteran 
had a traumatic amputation of the right index finger at the 
distal interphalangeal joint.  

The medical evidence as a whole shows that the amputation is in 
the area of the distal interphalangeal joint, or distal joint.  
Under the regulatory rating criteria, a rating of 10 percent is 
warranted.  The next higher rating would require the amputation 
to be at the proximal interphalangeal joint or proximal thereto.  

While evaluations higher than the 10 percent rating assigned to 
the Veteran's disability are available under the diagnostic code, 
those ratings require more amputation of the index finger than is 
shown in this case.  Here, the Veteran's amputation is limited to 
the distal phalanx.  Thus, under the schedular criteria, a rating 
higher than 10 percent is not available.  

The Veteran asks the Board to consider his functional limitations 
due to the amputation of the right index finger.  A disability of 
the musculoskeletal system is primarily the inability, due to 
damage, to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40.  Thus, functional loss due to pain and weakness 
must be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(disability ratings should reflect the veteran's functional loss 
due to fatigability, incoordination, endurance, weakness, and 
pain).  And the rating should reflect the condition of the 
Veteran during flare-ups.  DeLuca v. Brown, supra.  

The Board is aware of the evidence of functional loss on the 
record.  The June 2009 VA compensation and pension (C&P) examiner 
noted that the Veteran has decreased strength and difficulty 
gripping and picking up objects, and also has decreased sensation 
at the tip of his finger.  The Veteran maintained that flare-up 
of pain affects his daily activities, such as his ability to 
exercise and drive.  During cold months, the pain is severe.  
Nevertheless, these problems have not been attributed to the 
amputation.  EMG testing was normal and the June 2009 examiner 
noted that pain due to degenerative changes in the hand and the 
complaints of numbness and tingling were not secondary to the 
amputation.  The examiner explained this opinion by saying that 
the EMG did not support the Veteran's complaints and by noting 
that degenerative changes in the left hand were similar to the 
right, which is taken to mean that the amputation itself did not 
cause the degenerative changes because such changes came about in 
both hands regardless of the amputation.  

The only reference to problems caused by the amputation other 
than the missing part was the examiner's comment that the loss of 
the DIP has resulted in decreased flexion and strength in the 
long finger of the right hand.  However, such a decrease has not 
amounted to disability that would be compensable.  In order for 
the third finger loss to reach a compensable level, the decreased 
function would have to be tantamount to limitation of motion with 
a gap of one inch (2.5 centimeters) or more between the fingertip 
and the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by more 
than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2009).  
The examiner noted only a 5 millimeter gap between the tip and 
the proximal transverse crease, and there was no loss of 
extension noted.  As noted above, other problems with weakness, 
numbness, tingling, and pain were not attributed to the 
amputation.  Consequently, a higher rating is not warranted.

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b) 
(1).  The Board does not doubt the Veteran's statements that his 
amputation impacts his daily activities.  However, the schedular 
percentage ratings already represent as far as can practicably be 
determined the impairment in earning capacity resulting from the 
disability in question.  His problems due to the amputation are 
specifically contemplated by the rating criteria, so referral for 
consideration of an extraschedular rating is not warranted.  Id.  


ORDER

The application to reopen a claim of entitlement to service 
connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Entitlement to a rating in excess of 10 percent for amputation of 
the right index finger is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


